Exhibit 10.4

LOGO [g14949g80r31.jpg]

GENERAL MOTORS LLC

General Motors

Executive Retirement Plan

With Modifications through March 1, 2010



--------------------------------------------------------------------------------

GENERAL MOTORS

EXECUTIVE RETIREMENT PLAN

The Executive Retirement Plan (ERP) is an unfunded, nonqualified deferred
compensation plan. The Plan is structured to qualify for certain exemptions from
the eligibility, funding and other requirements of the Employee Retirement
Income Security Act of 1974 (ERISA) and, further, ERP benefits are computed
without regard to compensation limits imposed under the Internal Revenue Code.

Article I. Purpose; Administration; and Effective Date

Article I, Section I. Purpose of the Plan

The purpose of the General Motors Executive Retirement Plan (the Plan) is to
help provide eligible retiring salaried executive employees of General Motors
LLC (“the Company”), and certain executive employees of Promark, GM Global
Steering Holdings LLC, and GM Components Holdings, an overall level of monthly
retirement benefits, or lump sum distributions of account balances, which are
competitive with the benefits provided executives retiring from other major U.S.
industrial companies. The Company, Promark, GM Global Steering Holdings LLC, and
GM Components Holdings are collectively referred to as “GM.” “Promark” and
“GMAM” are used interchangeably. The monthly retirement benefits determined
under the tax-qualified General Motors Retirement Program for Salaried Employees
(hereinafter referred to as the “Retirement Program”), or account balances
determined under the tax-qualified Savings-Stock Purchase Program (hereinafter
referred to as the “S-SPP”), plus any benefits payable under certain other
GM-provided benefit programs, may be supplemented by benefits provided under the
formulas of this Plan. It is intended that this Plan, in relevant part, qualify
as an “excess benefit plan” under Section 3(36) of ERISA and, in relevant part,
as a plan “providing deferred compensation for a select group of management or
highly compensated employees” under Section 201(2) of ERISA.

 

2



--------------------------------------------------------------------------------

GENERAL MOTORS

EXECUTIVE RETIREMENT PLAN

 

Article I, Section I

The Plan also provides benefits, but only to the extent required pursuant to
(1) the Amended and Restated Master Sale and Purchase Agreement, dated as of
June 26, 2009 (as amended, the “Purchase Agreement”), and (2) the Order
(I) Authorizing Sale of Assets Pursuant to Amended and Restated Master Purchase
Agreement with NGMCO, Inc., a U.S. Treasury-Sponsored Purchaser;
(II) Authorizing Assumption and Assignment of Certain Executory Contracts and
Unexpired Leases in Connection with the Sale; and (III) Granting Related Relief,
entered on July 5, 2009 (D.I. 2968) (the “Sale Order”), to certain individuals
who were never Company employees but who retired from General Motors Corporation
(hereinafter referred to as the “Corporation”), General Motors Acceptance
Corporation (GMAC) and Promark, formerly known as General Motors Asset
Management (GMAM) (hereinafter referred to collectively as the “Corporation and
its Related Companies”).

 

3



--------------------------------------------------------------------------------

GENERAL MOTORS

EXECUTIVE RETIREMENT PLAN

 

Article I, Section II. Administration of the Plan

 

  (a) This Plan shall at all times be maintained, considered, and administered
as a non-qualified plan that is wholly separate and distinct from the Retirement
Program and the S-SPP.

 

  (b) Benefits under this Plan are not guaranteed.

 

  (c) The Company is the Plan Administrator. The Plan Administrator has
discretionary authority to construe, interpret, apply, and administer the Plan
and serves as the first step of the Plan appeal process. Any and all decisions
of the Plan Administrator as to interpretation or application of this Plan shall
be given full force and effect unless it is proven that the interpretation or
determination was arbitrary and capricious.

 

  (d) The Plan Administrator shall have the full power to engage and employ such
legal, actuarial, auditing, tax, and other such agents, as it shall, in its sole
discretion, deem to be in the best interest of the Company, the Plan, and its
participants and beneficiaries.

 

  (e) The expenses of administering this Plan are borne by the Company and are
not charged against its participants and beneficiaries.

 

  (f) Various aspects of Plan administration have been delegated to the Plan
recordkeeper selected by the Plan Administrator. In carrying out its delegated
responsibilities, the Plan recordkeeper shall have discretionary authority to
construe, interpret, apply, and administer the Plan provisions. The
discretionary authority delegated to the Plan recordkeeper shall, however, be
limited to the Plan terms relevant to its delegated responsibilities and shall
not permit the Plan recordkeeper to render a determination or to make any
representation concerning benefits which are not provided by the express terms
of the Plan. The Plan recordkeeper’s actions shall be given full force and
effect unless determined by the Plan Administrator to be contrary to the Plan
provisions or arbitrary and capricious.

 

  (g) For purposes of the Plan, a Plan Year shall mean the 12-month period
beginning January 1 and ending December 31.

 

4



--------------------------------------------------------------------------------

GENERAL MOTORS

EXECUTIVE RETIREMENT PLAN

 

Article I, Section III. Effective Date

The Corporation established the Supplemental Executive Retirement Program
(“SERP”) under Article II of this Plan effective December 1, 1985. The Plan had
been amended from time to time prior to the Company becoming the sponsor of it.
Effective January 1, 2007, the name of the Plan was changed from the SERP to the
“Executive Retirement Plan (ERP)”. The terms and conditions of the ERP are set
forth in Article II. ERP benefits for service through December 31, 2006 were
frozen as described in Article II, Section II and Section III and new benefit
formulas for service on and after January 1, 2007 were adopted, as described in
Article II, Section IV and Section V. In addition, effective January 1, 2007,
the Benefit Equalization Plan (BEP) was merged into this Plan, the terms and
conditions of which are set forth in Article III.

The Company became the sponsor of the Plan, subject to the conditions and
releases identified in the Purchase Agreement and Sale Order.

 

5



--------------------------------------------------------------------------------

GENERAL MOTORS

EXECUTIVE RETIREMENT PLAN

 

Article I, Section IV. Individuals Not Eligible; Suspensions; and Normal
Retirement Age

 

  (a) The following classes of individuals are ineligible to participate in the
Plan regardless of any other Plan terms to the contrary, and regardless of
whether the individual is or was a common-law employee of the GM or the
Corporation and its Related Companies:

 

  (1) Any individual who provides services to GM or the Corporation and its
Related Companies where there is an agreement with a separate company under
which the services are provided. Such individuals are commonly referred to by
the Company as “contract employees” or “bundled-services employees;”

 

  (2) Any individual who has signed an independent contractor agreement,
consulting agreement, or other similar personal services contract with GM or the
Corporation and its Related Companies, and;

 

  (3) Any individual that the Company, in good faith, classifies as an
independent contractor, consultant, contract employee, or bundled-services
employee during the period the individual is so classified by the Company.

The purpose of Section IV (a) is to exclude from participation in the Plan all
persons who actually may be common-law employees of GM or the Corporation and
its Related Companies, but are not paid as though they are employees of such
company regardless of the reason they are excluded from the payroll, and
regardless of whether the exclusion is correct.

 

  (b) Notwithstanding the provisions of this Section IV, vested benefits will be
suspended or forfeited if an executive employee or retired executive employee
engages in activity that is competitive with GM and/or otherwise acts in a
manner inimical or contrary to the best interests of the Company or if an
executive or a retired executive does not respond to the Company’s request for
information relating to this paragraph.

 

  (c) Normal Retirement Age (NRA) is 65.

 

6



--------------------------------------------------------------------------------

GENERAL MOTORS

EXECUTIVE RETIREMENT PLAN

 

Article II. Executive Retirement Plan

Article II, Section I. Eligibility and Vesting

 

  (a) Date of vesting is the first date the employee satisfies the requirements
set forth in Section I (b), (c) and (d), respectively.

 

  (b) To be eligible for a vested benefit under Section II or III of this
Article, payable upon separation from service, an executive employee must meet
the following requirements:

 

  (1) Be a Regular Active or Flexible Service U.S. executive employee of GMAM or
the Corporation or U.S. International Service Personnel executive employee as of
December 31, 2006 (appointments on or after January 1, 2007 are ineligible for
benefits under Section II or III) or be a Regular Active or Flexible Service
U.S. executive employee of GMAC or U.S. International Service Personnel
executive employee of GMAC as of November 30, 2006 (appointments on or after
December 1, 2006 are ineligible for benefits under Section II or III); and

 

  (2) As of the date of vesting, be a Regular Active or Flexible Service U.S.
executive employee of GM or the Corporation and its Related Companies or U.S.
International Service Personnel executive employee; and

 

  (3) As of the date of vesting, have at least 10 years of combined Part B
Retirement Program credited service, Part C Retirement Program credited service
and credited service as determined under the Retirement Program accrued on and
after January 1, 2007; and

 

  (4) As of the date of vesting, be at least 55 years old.

 

  (c) To be eligible for a vested benefit under Section IV of this Article,
payable upon separation from service, an employee must meet the following
requirements:

 

  (1) Be a Regular Active or Flexible Service U.S. executive employee of the
Company, GMAM, or the Corporation or U.S. International Service Personnel
executive employee on or after January 1, 2007 with a length of service date
prior to January 1, 2001; and

 

7



--------------------------------------------------------------------------------

GENERAL MOTORS

EXECUTIVE RETIREMENT PLAN

 

Article II, Section I. (c) (2)

 

  (2) As of the date of vesting, be a Regular Active or Flexible Service U.S.
executive employee of the Company or the Corporation or U.S. International
Service Personnel executive employee; and

 

  (3) As of the date of vesting, have at least 10 years of combined Part B
Retirement Program credited service and credited service as determined under the
Retirement Program accrued on and after January 1, 2007; and

 

  (4) As of the date of vesting, be at least 55 years old.

 

  (d) To be eligible for a vested benefit under Section V of this Article,
payable upon separation from service, an employee must meet the following
requirements:

 

  (1) Be a Regular Active or Flexible Service U.S. executive employee of GM or
the Corporation or U.S. International Service Personnel executive employee on or
after January 1, 2007 with a length of service date on or after January 1, 2001;
and

 

  (2) As of the date of vesting, be a Regular Active or Flexible Service U.S.
executive employee of GM or the Corporation or U.S. International Service
Personnel executive employee; and

 

  (3) As of the date of vesting, have at least 10 years of combined Part C
Retirement Program credited service and S-SPP credited service accrued on and
after January 1, 2007; and

 

  (4) As of the date of vesting, be at least 55 years old.

 

  (e) Eligible executives will be vested in any frozen SERP and/or ERP benefits
under this Article II upon their attainment of age 55 with a minimum of 10
years’ credited service where credited service is defined as:

 

  (1) A combination of Part B credited service (as defined in the Retirement
Program) plus credited service in the Retirement Program on and after January 1,
2007, or a combination of Part C credited service (as defined in the Retirement
Program) plus S-SPP credited service for service on and after January 1, 2007.

 

8



--------------------------------------------------------------------------------

GENERAL MOTORS

EXECUTIVE RETIREMENT PLAN

 

Article II, Section I. (f)

 

  (f) General Motors Asset Management executives who on or after August 4, 2003
are transferred to GMAM or hired or promoted into executive status may be
eligible for benefits under Section II, IV or V if they meet all eligibility
requirements, but are not eligible for benefits under the frozen Alternative
SERP formula described in Section III.

 

  (g) Nothing in this Article II, Section I (a) through (f) is intended to
render “ineligible” any participant who was qualified, eligible, and receiving
benefits as of July 10 to participate in the Plan. Nothing this Article II,
Section 1 is intended to render “eligible” any participant who was not qualified
or eligible to participate in the Plan as of July 10, 2009.

 

  (h) Notwithstanding the above, to be eligible for a vested benefit under
Section II or III of this Article (without regard to the benefit formulas of the
Delphi plan), payable upon separation from service, an executive employee of GM
Global Steering Holdings LLC and GM Components Holdings must meet the following
requirements:

 

  (1) Be a Regular Active or Flexible Service U.S. executive employee of GM or
U.S. International Service Personnel executive employee of GM as of October 7,
2009; and

 

  (2) As of date of vesting, be a Regular Active or Flexible Service U.S.
executive employee of Delphi or GM, or U.S. International Service Personnel
executive employee of Delphi or GM; and

 

  (3) Was employed by Delphi as of October 6, 2009 and been eligible to retain a
frozen Delphi SERP benefit had the executive remained at Delphi; and

 

  (4) Be a U.S. executive employee of Delphi as of December 31, 2006; and

 

  (5) Be at least age 55 with at least 10 years of service (including Delphi
service) at date of vesting.

 

9



--------------------------------------------------------------------------------

GENERAL MOTORS

EXECUTIVE RETIREMENT PLAN

 

Article II, Section II.    Calculation of Regular Formula SERP Benefits for
Credited Service Accrued Prior to January 1, 2007

 

  (a) Regular Formula SERP benefits determined under this Section II as in
effect prior to January 1, 2007, shall be frozen as of December 31, 2006. The
amount of the frozen Regular Formula SERP benefits shall be calculated using the
following factors:

 

  (1) Part B or Part C Retirement Program credited service accrued as of
December 31, 2006.

 

  (2) Average monthly base salary for the highest 60 of the 120 months
immediately preceding January 1, 2007, as described in Article II, Section II
(f).

 

  (3) The sum of all frozen accrued monthly benefits determined under the
Retirement Program as of December 31, 2006, prior to reduction for the cost of
any survivor coverage.

 

  (4) Two percent (2%) of the maximum monthly Primary Social Security benefit
payable in 2007 (regardless of actual receipt) multiplied by the executive’s
years of Part A or Part C credited service, determined as of December 31, 2006,
under the Retirement Program.

 

  (b) Regular Formula SERP benefits under this Article II, Section II shall be
determined for all executive employees on the active rolls as of December 31,
2006. Those appointed to executive positions on or after January 1, 2007 are
ineligible for SERP benefits under this Section.

 

  (c) Executives must meet the eligibility and vesting requirements as set forth
in Article II, Section I to be eligible for SERP benefits under this Article II,
Section II.

 

10



--------------------------------------------------------------------------------

GENERAL MOTORS

EXECUTIVE RETIREMENT PLAN

 

Article II, Section II. (d)

 

  (d) The frozen monthly benefit determined under this Article II, Section II
shall be an amount equal to two percent (2%) of average monthly base salary for
the highest 60 of the 120 months immediately preceding January 1, 2007 (as
described in Article II, Section II (f) below), multiplied by the years of
credited service, determined as of December 31, 2006, used to determine the
frozen Part B Supplementary benefit or the frozen benefit under the Account
Balance Plan feature under Part C under the Retirement Program (hereinafter
referred to as the “ABP”), less the sum of (1) all frozen accrued monthly
benefits determined under the Retirement Program, prior to reduction for the
cost of any survivor coverage, and BEP (if any), including the annuitized value
of the frozen accrued ABP benefit (as described in Article II, Section II
(g) below), (2) two percent (2%) of the monthly maximum Primary Social Security
benefit payable in 2007 (regardless of actual receipt) multiplied by the
executive’s years of Part A or Part C credited service, determined as of
December 31, 2006, under the Retirement Program, and (3) any benefits payable
under certain other GM-provided benefit programs, such as Extended Disability
Benefits.

 

  (e) The “Special Benefit” provided under the GM Health Care Program is not
taken into account in determining the amount of any monthly SERP benefit payable
under this Article II, Section II.

 

  (f) For purposes of this Article II, Section II, average monthly base salary
means the monthly average of base salary for the highest 60 of the 120 months
immediately preceding January 1, 2007. For executives with less than 60 months
of base salary history prior to January 1, 2007, the executive’s starting
monthly base salary will be imputed for the number of months less than 60.

 

  (g) For purposes of determining the SERP benefits under this Article II,
Section II for executives with a length of service date on and after January 1,
2001 who participate in the ABP, the frozen ABP amount accrued as of
December 31, 2006 shall be converted to an annuity for the purpose of offsetting
this amount from the target SERP using the following methodology:

 

11



--------------------------------------------------------------------------------

GENERAL MOTORS

EXECUTIVE RETIREMENT PLAN

 

Article II, Section II. (g) (1)

 

  (1) First, credit the December 31, 2006 ABP account balance with interest
credits until Normal Retirement Age (age 65) using the ABP crediting rate in
effect as of December 31, 2006 to calculate a projected lump sum value at NRA.

 

  (2) Second, convert the amount determined under (1) above to an annuity using
the Retirement Program mortality table and the same ABP crediting rate used in
Article II, Section II (g) (1) above as the discount rate.

 

  a) Both the mortality table and the crediting rate will be those that were in
effect under the Retirement Program as of December 31, 2006.

 

  (3) Third, offset target frozen SERP with the annuitized amount determined
under (2) above.

 

  (h) For purposes of calculating the SERP benefits under this Article II,
Section II, the SERP benefit amounts will not be increased due to any election
regarding commencement of Retirement Program benefits on a reduced for early
receipt basis.

 

  (i) The monthly Social Security offset amount used in paragraph (d) of this
Section shall be based upon the maximum 2007 monthly Primary Social Security
benefit, regardless of the executive’s age as of January 1, 2007 or availability
to him/her of a U. S. Social Security benefit. This Social Security offset
amount shall not be changed for any subsequent Social Security increase.

 

  (j) Any post-retirement increase under the Retirement Program does not reduce
any monthly benefit payable under this Plan. For purposes of this subsection,
adjustments to the IRC Section 415 limits are not considered post-retirement
increases.

 

12



--------------------------------------------------------------------------------

GENERAL MOTORS

EXECUTIVE RETIREMENT PLAN

 

Article II, Section III.

   Calculation of Alternative Formula SERP Benefits for Credited Service Accrued
Prior to January 1, 2007

 

  (a) Alternative Formula SERP benefits determined under this Article II,
Section III as in effect prior to January 1, 2007, shall be frozen as of
December 31, 2006. The amount of the frozen benefits shall be calculated using
the following factors:

 

  (1) Part B or Part C Retirement Program credited service accrued as of
December 31, 2006 (maximum 35 years).

 

  (2) Average total direct compensation is the total of:

 

  a) Average monthly base salary for the highest 60 of the 120 months
immediately preceding January 1, 2007, as described in Article II, Section III
(g) below, plus

 

  b) Average monthly incentive compensation determined by dividing the total of
the highest five of the ten years of annual incentive awards received for the
period 1997 through 2006, as described in Article II, Section III (h) below, by
60.

 

  (3) The sum of all frozen accrued monthly benefits determined under the
Retirement Program as of December 31, 2006, prior to reduction for the cost of
any survivor coverage.

 

  (4) One hundred percent (100%) of the maximum monthly Primary Social Security
benefit payable in 2007 (regardless of actual receipt).

 

  (b) Alternative Formula SERP benefits under this Article II, Section IIl shall
be determined for all executive employees on the active rolls as of December 31,
2006. Those appointed to executive positions on or after January 1, 2007 are
ineligible for frozen Alternative Formula SERP benefits.

 

  (c) Executives must meet the eligibility and vesting requirements as set forth
in Article II, Section I to be eligible for SERP benefits under this Article II,
Section III.

 

13



--------------------------------------------------------------------------------

GENERAL MOTORS

EXECUTIVE RETIREMENT PLAN

 

Article II, Section III. (d)

 

  (d) The frozen monthly benefit determined under this Article II, Section IIl
for an eligible retiring executive shall be the greater of the monthly benefit,
if any, determined under either (1) the formula set forth in this Article II
Section IIl or (2) the formula described in Article II, Section II.

 

  (e) The frozen monthly benefit determined under this Article II, Section III
will equal 1.5% of average total direct compensation (monthly base salary plus
average monthly annual incentive compensation, as defined in Article II, Section
III (g) and Article II, Section III (h) below), multiplied by the executive’s
years of credited service (35-year maximum), determined as of December 31, 2006,
used to determine the frozen Part B Supplementary benefits or the frozen ABP
benefits, less the sum of (1) all frozen accrued monthly benefits determined
under the Retirement Program, prior to reduction for the cost of any survivor
coverage, and BEP (if any), including the annuitized value of any frozen accrued
ABP benefit, (as described in Article II, Section III (i) below), (2) 100% of
the maximum monthly Primary Social Security benefit payable in 2007 (regardless
of executive’s age in January 2007 or availability to him/her of a U.S. Social
Security benefit), and (3) any benefits payable under certain other GM-provided
programs, such as Extended Disability.

 

  (f) The “Special Benefit” provided under the GM Health Care Program is not
taken into account in determining the amount of any monthly benefits payable
under this Article II, Section III.

 

  (g) For purposes of this Article II, Section III, average monthly base salary
means the monthly average of base salary for the highest 60 of the 120 months
immediately preceding January 1, 2007. For executives with less than 60 months
of base salary history prior to January 1, 2007, the executive’s starting
monthly base salary will be imputed for the number of months less than 60.

 

14



--------------------------------------------------------------------------------

GENERAL MOTORS

EXECUTIVE RETIREMENT PLAN

 

Article II, Section III. (h)

 

  (h) For purposes of this Article II, Section III, average monthly incentive
compensation means an amount determined by dividing the total of the highest
five of the ten years of annual incentive awards received for the period 1997
through 2006, by 60. For executives with less than five years of service as of
December 31, 2006 or those appointed to executive status within the last five
years, the average of annual incentive compensation awards paid for service
through December 31, 2006 divided by the number of years since date of hire or
date of appointment to December 31, 2006 shall be imputed for the number of
years less than five. Each annual incentive award amount is the final award
amount related to the performance period year for which it was awarded. For
purposes of clarity, “annual incentive awards” means those payments under the
Annual Incentive Plan. Moreover, neither Stock Performance Program awards, Stock
Incentive Plan grants, Cash-Based Restricted Stock Unit awards nor any other
form of incentive payment, are eligible for inclusion in determining a benefit
under this Article II, Section III. Non-consecutive years within the 1997
through 2006 period may be used for determining the blended amount of average
monthly (1) base salary, and (2) incentive compensation.

 

  (i) For purposes of calculating the benefits under this Article II, Section
III for executives with a length of service date on and after January 1, 2001
who participate in the ABP, the frozen ABP account balance accrued as of
December 31, 2006 shall be converted to an annuity for the purpose of offsetting
this amount from the frozen target Alternative Formula SERP using the following
methodology:

 

  (1) First, credit the December 31, 2006 ABP account balance with interest
credits until Normal Retirement Age (age 65) using the ABP crediting rate in
effect as of December 31, 2006 to calculate a projected lump sum value at NRA.

 

15



--------------------------------------------------------------------------------

GENERAL MOTORS

EXECUTIVE RETIREMENT PLAN

 

Article II, Section III. (i) (2)

 

  (2) Second, convert the amount determined under (1) above to an annuity using
the Retirement Program mortality table and the same ABP crediting rate used in
Article II, Section II (g) (1) as the discount rate.

 

  a) Both the mortality table and the crediting rate will be those that were in
effect under the Retirement Program as of December 31, 2006.

 

  (3) Third, offset frozen target Alternative Formula SERP with the amount
determined under (2) above.

 

  (j) For purposes of calculating the SERP benefits under this Article II,
Section III, the SERP benefit amounts will not be increased due to any election
regarding commencement of Retirement Program benefits on a reduced for early
receipt basis.

 

  (k) The monthly Social Security offset amount used in paragraph (e) of this
Section shall be based upon the maximum 2007 Primary Social Security benefit,
regardless of the executive’s age as of January 1, 2007 or availability to
him/her of a U. S. Social Security benefit. This Social Security offset amount
shall not be changed for any subsequent Social Security increase.

 

  (l) Any post-retirement increase under the Retirement Program does not reduce
any monthly frozen Alternative Formula benefit that may become payable. For
purposes of this subsection, adjustments to the IRC Section 415 limits are not
considered post-retirement increases.

 

  (m) General Motors Asset Management executives who on or after August 4, 2003
are transferred to GMAM or hired or promoted into executive status are
ineligible for benefits under this Article II, Section III.

 

16



--------------------------------------------------------------------------------

GENERAL MOTORS

EXECUTIVE RETIREMENT PLAN

 

Article II, Section IV.    Calculation of 1.25% Career Average Pay Benefits for
Credited Service Accrued on and after January 1, 2007 for Executives With a
Length of Service date Prior to January 1, 2001

 

  (a) Effective for service on and after January 1, 2007, ERP benefits under
this Article II, Section IV for Company, Promark, or Corporation Regular Active
or Flexible Service U.S. executives, or U. S. International Service Personnel
executives, with a length of service date prior to January 1, 2001 will be
calculated using a 1.25% Career Average Pay formula as set forth in this Article
II, Section IV.

 

  (b) To be eligible for a 1.25% Career Average Pay ERP Benefit, an executive
employee must:

 

  (1) Be a Company, Promark, or Corporation Regular Active or Flexible Service
U.S. executive, or U.S. International Service Personnel executive, on and after
January 1, 2007 with a length of service date prior to January 1, 2001; and

 

  (2) Be at work for Company, Promark, or Corporation on or after January 1,
2007; and

 

  (3) Meet the eligibility and vesting requirements as set forth in Article II,
Section I.

 

  (c) Eligible executives will accrue benefits under this Article II, Section IV
with respect to actual base salary and Annual Incentive Plan final awards
received while an executive for service on and after January 1, 2007 equal to
1.25% of the total of base salary plus Annual Incentive Plan final awards
received in excess of the compensation limit under IRC 401(a)(17) in effect for
the Retirement Program. As benefits are specified on a career average pay basis,
subsequent base salary increases will not impact the value of previously accrued
benefits.

 

  (1) Annual Incentive Plan final awards are defined as those paid with respect
to annual incentive compensation performance periods commencing on and after
January 1, 2007.

 

  (2) Pro-rata annual incentive awards attributable to the year of retirement
will not be used in the calculation of benefits under this Section.

 

17



--------------------------------------------------------------------------------

GENERAL MOTORS

EXECUTIVE RETIREMENT PLAN

 

Article II, Section IV. (c) (3)

 

  (3) General Motors Asset Management executives who on or after August 4, 2003
are transferred to GMAM or hired or promoted into executive status are
ineligible for 1.25% Career Average Pay ERP benefits calculated with respect to
annual incentive compensation.

 

18



--------------------------------------------------------------------------------

GENERAL MOTORS

EXECUTIVE RETIREMENT PLAN

 

Article II, Section V.    Calculation of 4% Defined Contribution Benefits for
Credited Service Accrued on and after January 1, 2007 for Executives With a
Length of Service Date on or After January 1, 2001

 

  (a) Effective for service on and after January 1, 2007, ERP benefits under
this Article II, Section V for GM and Corporation Regular Active or Flexible
Service U.S. executives, or U.S. International Service Personnel executives,
with a length of service date on and after January 1, 2001 will be accumulated
using a 4% defined contribution formula.

 

  (b) To be eligible for the 4% defined contribution benefits under this
Section, an executive employee must:

 

  (1) Be a GM or Corporation Regular Active or Flexible Service U.S. executive,
or U.S. International Service Personnel executive, with a length of service date
on or after January 1, 2001; and

 

  (2) Be at work for GM or the Corporation on or after January 1, 2007; and

 

  (3) Meet the eligibility and vesting requirements as set forth in Article II,
Section I.

 

  (c) Eligible executives with a length of service date on and after January 1,
2001 will accrue benefits under this Article II, Section V with respect to
actual base salary and Annual Incentive Plan final awards received while an
executive for service on and after January 1, 2007 equal to 4% of the total of
base salary plus Annual Incentive Plan final awards received in excess of the
annual compensation limit under IRC 401(a)(17) in effect for the S-SPP. Once the
total of base salary and eligible Annual Incentive Plan final awards received in
any Plan Year exceed the compensation limit under IRC 401(a)(17) in effect for
the S-SPP for that year, notional contributions shall be allocated each pay
period into an unfunded defined contribution account maintained for each
eligible executive on a book reserve basis.

 

  (1) Annual Incentive Plan final awards are defined as those paid with respect
to annual incentive compensation performance periods commencing on and after
January 1, 2007.

 

19



--------------------------------------------------------------------------------

GENERAL MOTORS

EXECUTIVE RETIREMENT PLAN

 

Article II, Section V. (c) (2)

 

  (2) Pro-rata annual incentive awards attributable to the year of retirement
will not be used in the calculation of benefits under this Section.

 

  (3) General Motors Asset Management executives who on or after August 4, 2003
are transferred to GMAM or hired or promoted into executive status are
ineligible for the 4% benefits calculated with respect to annual incentive
compensation.

 

  (d) The individual amounts for each eligible executive shall be an unfunded,
notional defined contribution account that will be credited with earnings based
on investment options as selected by the executive from the list below:

 

  (1) Promark Income Fund

 

  (2) Pyramis Strategic Balanced Commingled Pool

 

  (3) SSgA Large Cap Index

 

  (4) Fidelity Emerging Markets Fund

 

  (5) Fidelity Contrafund

 

  (6) Fidelity Diversified International Fund

Until such time as the executive makes an eligible investment choice, the
executive’s account will be credited with earnings based on the Pyramis
Strategic Balanced Commingled Pool. In the event any of the listed funds are
discontinued, absent an election by the executive (if any), the notional amounts
in such funds will be transferred to other funds designated by the Plan
Administrator.

 

20



--------------------------------------------------------------------------------

GENERAL MOTORS

EXECUTIVE RETIREMENT PLAN

 

Article II, Section VI. Payment of Benefits

 

  (a) Payment of benefits determined pursuant to Article II, Section II, III, IV
or V of this Plan, are payable in accordance with the provisions of Article II,
Section VI (c) below effective the first day of the month following the
employee’s separation from service.

 

  (1) In the event of disability, as defined under IRC Section 409A, payment of
benefits will commence from the first day of the month following twelve months
of a Company approved disability leave of absence.

 

  (2) Payment of benefits will commence not later than 90 days following
separation from service or termination of disability leave of absence.

 

  (b) The payment of benefits under this Plan shall be reduced, in an amount up
to $5,000 per year, as repayment of amounts that a Participant owes GM or any
subsidiary, for any reason, including but not limited to benefit overpayments,
wage overpayments, and amounts due under all incentive compensation plans. The
Participant will be relieved of liability in the amount of the reduction
following the payment to the Company.

 

  (c) Prior to payment, all vested Plan benefits, including any frozen SERP
benefits, if applicable, will be converted to a five year monthly annuity form
of payment.

 

  (1) For retirements or death in service at or after age 60, the monthly value
of benefits under the Plan shall be unreduced for early age receipt.

 

  (2) For retirements commencing at age 55 to age 59 and 11 months, or death in
service at or after age 55 and prior to age 60, the monthly value of any Plan
benefits determined under Article II, Section IV, and any frozen SERP benefits
determined under Article II, Section II or III for executives with a length of
service date prior to January 1, 2001, shall be reduced for early age receipt
prior to conversion to a five year monthly annuity form of payment. The defined
contribution individual account plan benefits under Article II, Section V for
executives with a length of service date on or after January 1, 2001 will be
converted to a five year monthly annuity form of payment without applying an
early age reduction.

 

21



--------------------------------------------------------------------------------

GENERAL MOTORS

EXECUTIVE RETIREMENT PLAN

 

Article II, Section VI. (c) (3)

 

  (3) In the event of disability as defined in Article II, Section VI
(a) (1) above, the monthly value of benefits under Article II of this Plan shall
be unreduced for early age receipt and converted to a five year monthly annuity
using the following methodology:

 

  a) First, offset the lifetime monthly annuity value of benefits under this
Article II by the amount of any Extended Disability Benefits (EDB) payable to
age 65 to determine the amount of monthly ERP and frozen SERP payable to age 65,
if any.

 

  1) For this purpose, the conversion of any Article II, Section V ERP to a
lifetime monthly annuity will use the discount rate specified in Article II,
Section VI (c) (5) below in effect at the date of total and permanent disability
retirement.

 

  b) Second, convert the monthly value of benefits determined in Article II,
Section VI (c) (3) a) above to a five year monthly annuity using age at
effective date of total and permanent disability retirement.

 

  c) Third, convert the lifetime monthly annuity value of benefits under this
Article II payable from age 65 to a five year annuity using age 65 as the
effective date of payment.

 

  d) Fourth, add the five year annuity values calculated in Article II, Section
VI (c) (3) (b) plus Article II, Section VI (c) (3) (c) above to determine the
total amount of the five year annuity payment.

 

  (4) Early receipt reduction factors will be identical to those used under the
terms of the Retirement Program.

 

22



--------------------------------------------------------------------------------

GENERAL MOTORS

EXECUTIVE RETIREMENT PLAN

 

Article II, Section VI. (c) (5)

 

  (5) The conversion of the monthly value of any benefits determined under
Article II, Section II, III and IV (after applying any reduction for early age
receipt) to a five year annuity form of payment, shall be made using the July
average of the 30-year U.S. Treasury Securities rate and the same mortality
tables applicable under the Retirement Program at date of separation from
service. The discount rate will be redetermined each year as the average of the
30-year U.S. Treasury Securities rate for the month of July and be effective for
retirements commencing October 1 following each redetermination through
September 30 of the succeeding year. The defined contribution benefits under
Article II, Section V for executives with a length of service date on or after
January 1, 2001, will not use a mortality table for the conversion to a five
year annuity form of payment.

 

  (6) Should the executive die during the five year annuity payment period, the
remaining five year annuity payments will be converted to a one-time lump sum
and paid to a beneficiary named at date of retirement. If the executive is
married at date of retirement spousal consent will be required to name a
beneficiary other than the spouse. If the primary beneficiary has predeceased
the executive, any contingent beneficiaries designated for the executive’s Basic
Group Life Insurance (as referred to herein, “Basic Group Life Insurance”
includes any successor life insurance plan, including Group Variable Universal
Life) will receive the lump sum payment. If more than one person is named as the
eligible beneficiary for the executive’s Basic Group Life Insurance at date of
death, the lump sum will be paid at the percentages designated for their
respective interests as eligible beneficiaries of the executive’s Basic Group
Life Insurance. If their respective interests are not specified, their interests
shall be several and equal. If a non-living entity such as a trust is named as
beneficiary, or the executive should have no living beneficiary, any remaining
five year annuity payments will be converted to a one-time lump sum for final
payment.

 

23



--------------------------------------------------------------------------------

GENERAL MOTORS

EXECUTIVE RETIREMENT PLAN

 

Article II, Section VI. (c) (7)

 

  (7) Should an executive who is vested pursuant to the provisions of Article
II, Section I die during active service with GM, any five year annuity benefits
payable under Article II, Section VI (c) (1) and Article II, Section VI
(c) (2) will be converted to a one-time lump sum and paid to the executive’s
surviving spouse. If the executive is not married at date of death, the person
designated as primary beneficiary for the executive’s Basic Life Insurance will
receive the lump sum payment. If the primary beneficiary has predeceased the
executive any contingent beneficiaries designated for the executive’s Basic
Group Life Insurance will receive the lump sum payment. If more than one person
is named as the eligible beneficiary for the executive’s Basic Group Life
Insurance at date of death, the lump sum will be paid at the percentages
designated for their respective interests as eligible beneficiaries of the
executive’s Basic Group Life Insurance. If their respective interests are not
specified, their interests shall be several and equal. If a non-living entity
such as a trust is named as beneficiary, or the executive should have no living
beneficiary, the five year annuity payments will be converted to a lump sum for
final payment.

 

  (8) The obligation to provide benefits under this Article II shall cease at
the end of the five year annuity period or upon payment of a present value lump
sum to multiple named beneficiaries, a trust or to the executive’s estate as
described in Article II, Section VI (c) (6) and Article II, Section VI (c) (7)
above.

 

24



--------------------------------------------------------------------------------

GENERAL MOTORS

EXECUTIVE RETIREMENT PLAN

 

Article II, Section VI. (c) (9)

 

  (9) The Plan benefits under this Article II for active executives who were age
62 and above as of December 31, 2004 with a minimum of 10 years Part B or Part C
credited service under the Retirement Program are grandfathered for benefit
amounts accrued and vested through December 31, 2004, in accordance with IRC
Section 409A, under the terms of the Plan in effect prior to January 1, 2007.
Benefit amounts accrued and vested after December 31, 2004 for such
grandfathered executives are payable only as a lifetime monthly annuity. Such
grandfathered executives are not eligible for the five year annuity form of
payment.

 

25



--------------------------------------------------------------------------------

GENERAL MOTORS

EXECUTIVE RETIREMENT PLAN

 

Article III. Benefit Equalization Plan

Article III, Section I. Eligibility and Vesting

 

  (a) Eligibility to participate in this Article III shall be limited solely to
those active executive level or separated executive level employees, or the
designated beneficiaries of such active executive level or separated executive
level employees, whose aggregate contributions and benefits under the S-SPP are
in excess of the maximum limitations on compensation, contributions and benefits
imposed by Sections 401(a)(17) and/or 415 of the Code.

 

  (b) For purposes of this Article III, the terms “designated beneficiary” or
“designated beneficiaries” shall include surviving spouses and contingent
beneficiaries. The term “Participant” shall refer to an eligible active
executive level employee or a former executive level employee who has separated
from service and is otherwise eligible for benefits under this Article III.

 

  (c) Eligible executives were immediately vested in any benefits accrued under
Article III, Section II (a) prior to January 1, 2007.

 

  (d) Eligible executives will become vested in any benefits accrued on and
after January 1, 2007 under Article III Section II (a) upon their attainment of
age 55 with a minimum of 10 years’ credited service. For this purpose, credited
service is as defined in the S-SPP.

 

26



--------------------------------------------------------------------------------

GENERAL MOTORS

EXECUTIVE RETIREMENT PLAN

 

Article III, Section II. Amount of Benefits

 

  (a) An executive level employee who is eligible to participate in this Article
III, or the designated beneficiary of such a deceased executive level employee
who was eligible to participate in this Article III, shall be eligible to
receive the value of the assets that would have been purchased with, if any, GM
S-SPP matching contribution amounts and the S-SPP 1% GM Benefit Contribution, if
eligible, plus related earnings on such assets, set forth in Article III,
Section II (b) below, but for the maximum benefit limitations imposed under
Section 415(c) of the Code and maximum compensation limits imposed under
Section 401(a)(17) of the Code. The portion of the Plan that provides benefits
in the event the maximum compensation limits under Section 401(a)(17) of the
Code apply is an unfunded plan for the purpose of providing deferred
compensation for a select group of management or highly compensated employees.
The value of assets described in this Article III, Section II (a) shall be
separately accounted for each employee or designated beneficiary.

 

27



--------------------------------------------------------------------------------

GENERAL MOTORS

EXECUTIVE RETIREMENT PLAN

 

Article III, Section II (b)

 

(b)

Prior to April 1, 2007 earnings on the unfunded, notional account assets were
valued as though such amounts had been invested in the GM $1- 2/3 par value
Common Stock Fund under the S-SPP. Effective April 1, 2007 the value of the
assets for each eligible executive shall be maintained in an unfunded, notional
account that will be credited with earnings based on investment options as
selected by the executive from the list below.

 

  (1) Promark Income Fund

 

  (2) Pyramis Strategic Balanced Commingled Pool

 

  (3) SSgA Large Cap Index

 

  (4) Fidelity Emerging Markets Fund

 

  (5) Fidelity Contrafund

 

  (6) Fidelity Diversified International Fund

Commencing effective April 1, 2007, until such time as the executive makes an
eligible investment choice, the executive’s account will be credited with
earnings based on the Pyramis Strategic Balanced Commingled Pool. In the event
any of the listed funds are discontinued, absent an election by the executive
(if any), the notional amounts in such funds and future contributions that were
designated for that fund will be transferred to the fund that such option is
mapped to by the S-SPP.

 

28



--------------------------------------------------------------------------------

GENERAL MOTORS

EXECUTIVE RETIREMENT PLAN

 

Article III, Section III. Payment of Benefits

 

  (a) For assets accrued and vested on or before December 31, 2004, payment of
benefits in the amount determined pursuant to Article III, Section II (a) for
separations prior to January 1, 2007, shall be payable to the Participant in a
lump-sum amount on the earlier of the Participant’s request or as soon as
practicable following such Participant’s total distribution of their S-SPP
account. Such distributions will be based on the market value on the Business
Day on which the request is received or the day in which the participant’s S-SPP
account is totally distributed, as confirmed by the GM Benefits & Services
Center provided that the request is received or the S-SPP account is totally
distributed before the close of business of the New York Stock Exchange (NYSE),
normally 4:00 p.m. (EST). A withdrawal request received and confirmed by the GM
Benefits & Services Center after the close of business of the NYSE, or on a
weekend or holiday observed by the NYSE, will be based on the market value on
the next Business Day.

 

  (b) For separations on and after January 1, 2007, payment of vested plan
benefits, in the amount determined pursuant to Article III, Section II (a) will
be converted to a five year monthly annuity form of payment.

 

  1) Conversion of the account value at date of separation to a five year
annuity will use the same discount rate applicable under Article II,
Section VI (c) (5) at date of separation from service.

 

  2) If the separated executive is eligible for payment of Executive Retirement
Plan (ERP) benefits under Article II, payable as a five year annuity, payment of
benefits as a five year annuity under this Article III will be combined with and
paid coincident with ERP payments under Article II.

 

29



--------------------------------------------------------------------------------

GENERAL MOTORS

EXECUTIVE RETIREMENT PLAN

 

Article III, Section III. (c)

 

  (c) The payment of benefits under Article III, Section III (a), and (b) above
shall be reduced in an amount up to $5,000 per year as repayment of amounts that
a Participant owes GM or any subsidiary, for any reason, including benefit
overpayments, wage overpayments, and amounts due under all incentive
compensation plans. The Participant will be relieved of liability in the amount
of the reduction following the payment to the Company.

 

30



--------------------------------------------------------------------------------

GENERAL MOTORS

EXECUTIVE RETIREMENT PLAN

 

Article IV. Other Matters

Article IV, Section I. Amendment, Modification, Suspension, or Termination by
Company

 

  (a) The Company reserves the right, by and through the Executive Compensation
Committee of the General Motors Company Board of Directors or its delegate, to
amend, modify, suspend, or terminate this Plan in whole or in part, at any time.
No oral statements can change the terms of this Plan. This Plan can only be
amended, in writing, by the Board of Directors, the Executive Compensation
Committee, or an appropriate individual or committee as designated by the Board
of Directors or Executive Compensation Committee. The Company shall not
terminate the Plan if such termination would result in tax and penalties under
Section 409A of the Code, unless the Company acknowledges in writing that one of
the results of a termination will be tax and penalties under the Code. Absent an
express delegation of authority from the Board of Directors or the Executive
Compensation Committee, no one has the authority to commit the Company to any
benefit or benefits provision not provided for under this Plan or to change the
eligibility criteria or other provisions of this Plan.

 

  (b) The Company may, from time-to-time and in its sole discretion, adopt
limited early retirement provisions to provide retirements (i) during a
specified period of time, (ii) at a specified level of benefits, and (iii) for
identified executive employees. Any such early retirement provisions relating to
the Plan that may be adopted by the Company are made a part of this Plan as
though set out fully herein.

 

  (c) The Company may, from time-to-time and in its sole discretion, adjust the
amount of an executive’s credited service used to determine the benefits under
this Plan, or the amount of benefits payable to an executive under this Plan.

 

31



--------------------------------------------------------------------------------

GENERAL MOTORS

EXECUTIVE RETIREMENT PLAN

 

Article IV Section II, Special Rules

 

  (a) Notwithstanding any provision of this Plan, no elections, modifications or
distributions will be allowed or implemented if they would cause an otherwise
eligible Participant to be subject to tax (including interest and penalties)
under Section 409A of the Code, unless the Committee specifies in writing that
such elections, modifications or distributions shall be made notwithstanding the
impact of such tax (e.g. court order, adverse business conditions).

 

  (b) Specified employees, as defined by IRC 409A, will have a six month waiting
period (or, if earlier, the date of death) before commencement of payment of any
Plan benefits payable on account of a separation from service. During the six
month waiting period, all amounts payable under this Plan will accumulate
without interest and be paid effective with the seventh monthly payment.

 

  (c) If at the time of separation from service the present value of all
benefits under the Plan is less than the dollar limit under Section 402(g) of
the Code as adjusted by the Secretary of the Treasury ($16,500 for 2010) such
amount shall be paid in a lump sum within 90 days of such separation.

 

  (d) Notwithstanding the provisions of the Plan to the contrary, under the
provisions of Treasury Regulation Section 1.409A-3(j) benefits may be paid prior
to the applicable payment date in the following events:

 

  1) Pursuant to the terms of a Qualified Domestic Relations Order, as defined
in Section 414(p) of the Code;

 

  2) To comply with an ethics agreement with the federal government, or to avoid
a violation any domestic or foreign ethics law or conflicts law;

 

  3) To satisfy any Federal Insurance Contributions Act (FICA) tax obligations;

 

  4) To pay the Participant an amount required to be included in income due to a
failure of the Plan to comply with Section 409A of the Code;

 

  5) Upon termination of the Plan;

 

  6) To pay state, local or foreign taxes arising from participation in the
Plan; and

 

32



--------------------------------------------------------------------------------

GENERAL MOTORS

EXECUTIVE RETIREMENT PLAN

 

Article IV Section II, (d) (7)

 

  7) To settle a bona fide dispute as to a Participant’s right to a Plan
distribution.

 

  (e) Effective May 1, 2009 monthly benefits payable under Article II, Section
VI shall be reduced by 10% on a temporary basis;

 

  1) For Participants receiving lifetime monthly annuity benefits, including
those retired prior to January 1, 2007 and grandfathered executives referred to
in Article II Section VI (c) (9), the 10% reduction shall be applied to the
amount of monthly benefits in pay status as of April 2009.

 

  2) For Participants receiving five year monthly annuity benefits under this
subsection (e), 10% of the life annuity value prior to its conversion to a five
year annuity will be subtracted from the five year annuity that would otherwise
be payable.

 

  (f) Effective June 1, 2009 the amount of monthly benefits payable is limited
to $8,000, on a temporary basis.

 

  1) For Participants receiving lifetime monthly annuity benefits, the $8,000
monthly limit is applied to the amount of monthly benefits payable after
imposition of the 10% reduction referred to in subsection (f).

 

  2) For Participants receiving five year monthly annuity benefits, first reduce
the life annuity prior to conversion to a five year annuity by 10% as referred
to in Article IV, Section II, (e) (2). Next, if the remaining life annuity
exceeds $8,000 per month, further reduce the five year annuity that would be
otherwise payable by the difference between the 10% reduced life annuity and
$8,000.

 

33



--------------------------------------------------------------------------------

GENERAL MOTORS

EXECUTIVE RETIREMENT PLAN

 

Article IV Section II, (g)

 

  (g)

In the event of a sale of assets under Section 363 the Bankruptcy Code and the
assumption of this Plan by General Motors LLC, the temporary 10% reduction under
subsection (e) shall become permanent. In addition, for executive retirees who
have a combined tax-qualified SRP plus non-qualified benefit under this Plan in
excess of $100,000 per annum on a life annuity basis, the amount of benefits
under this Plan over the combined $100,000 per annum threshold shall be reduced
by  2/3rds.

 

  1) For the purpose of determining the $100,000 threshold for Participants
receiving monthly life annuity benefits, such determination shall be made after
the reduction of the monthly benefit for the cost of any survivor option.

 

  2) For the purpose of determining the $100,000 threshold convert any five year
annuity form of payment to a life annuity. After application of any reduction
described in Article IV Section II (g) above, convert the remaining life annuity
back to a five year annuity for continued payment using the same five year
annuity conversion factors as applied at original benefit commencement date.

 

  (h) In the event of a sale of assets under Section 363 the Bankruptcy Code and
the assumption of this Plan by General Motors LLC as of the date of such sale,
the monthly benefits accrued by active executive employees under Article II,
Sections II, III and IV shall be frozen and reduced by 10%. Future benefit
accruals for executive employees following the date of sale shall be determined
under Article II, Sections IV and V.

Notwithstanding the above, other than suspension or forfeiture as set forth in
Article I, Section IV (b) with respect to any benefits that are vested or in
payment pursuant to the terms of this Plan, the prior Benefit Equalization Plan
or the prior Supplemental Executive Retirement Program (SERP), no amendment,
modification, suspension, or termination may reduce the vested rights or
benefits of participants under this Plan, including benefits being provided to
current executive retirees or their surviving spouse, without the participant’s,
retiree’s, or surviving spouse’s written permission, unless such amendment,
modification, suspension or termination is required by law.

 

34



--------------------------------------------------------------------------------

GENERAL MOTORS

EXECUTIVE RETIREMENT PLAN

 

Article IV, Section III. Claim Denial Procedures

This sets forth the mandatory, exclusive appeal procedure. The Plan
Administrator will provide adequate notice, in writing, to any Participant or
beneficiary whose claim for benefits under the Plan has been denied, setting
forth the specific reasons for such denial. The Participant or beneficiary will
be given an opportunity for a full and fair review of a decision by the Plan
Administrator denying a claim for benefits. An appeal may be filed with the
Executive Compensation Committee of the Board of Directors, which has been
delegated final discretionary authority to construe, interpret, apply, and
administer the Plan. Such appeal to the Executive Compensation Committee must be
filed, in writing, within 60 days from the date of the written decision from the
Plan Administrator denying the claim for benefits. Such an appeal may be
initiated by forwarding the request to General Motors LLC, 300 Renaissance
Center, Mail Code 482-C32-C61, P.O. Box 300, Detroit, Michigan 48265-3000. As a
part of this review, the Participant or beneficiary must submit any written
comments that may support their position. The Executive Compensation Committee
shall be the final review authority with respect to appeals, and its decision
shall be final and binding upon the Company and the participant or beneficiary.

Article IV, Section IV. Service of Legal Process

Service of legal process on General Motors LLC may be made at any office of the
CT Corporation. The CT Corporation, which maintains offices in 50 states, is the
statutory agent for services of legal process on General Motors LLC. The
procedure for making such service generally is known to practicing attorneys.
Services of legal process also may be made upon General Motors LLC,
400 Renaissance Center, Mail Code 482-038-210, Detroit, Michigan 48265-4000.

 

35



--------------------------------------------------------------------------------

GENERAL MOTORS

EXECUTIVE RETIREMENT PLAN

 

Article IV, Section V. Named Fiduciary

The Executive Compensation Committee of the General Motors Company Board of
Directors shall be the Named Fiduciary with respect to the Plan. The Executive
Compensation Committee may delegate authority to carry out such of its
responsibilities, as it deems proper, to the extent permitted by ERISA.

Article IV, Section VI. Non-Assignability

It is a condition of this Plan, and all rights of each Participant shall be
subject thereto, that to the full extent permissible by law no right or interest
of any Participant in this Plan or in his or her account shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including, but not by way of limitation, execution, levy,
garnishment, attachment, pledge, bankruptcy, or in any other manner, and further
excluding devolution by death or mental incompetence. No right or interest of
any Participant in this Plan or in their account shall be liable for, or subject
to, any obligation or liability of such Participant except as provided in
Article II, Section VI (b).

 

36